Por cuanto,' la demandante apelada solicita que se desestime el recurso de apelación interpuesto por el demandado apelante, entre otras razones, porque a pesar de estar radicada en esta Corte desde el 12 de febrero del corriente año la transcripción de autos, el ale-gato no ha sido presentado aún;
Por Cuanto, el día 24 de junio de 1937 este Tribunal Supremo concedió al demandado apelante hasta el 22 de julio de 1937' para radicar su alegato, advirtiéndole que por ser la quinta sólo se acce-dería a nueva solicitud de prórroga si mediaban circunstancias real-mente meritorias;
Por cuanto, ha expirado dicha prórroga y el apelante no ha ra-dicado su alegato ni aducido las razones que se lo impidieran;
Por cuanto, el apelante tampoco ha hecho oposición a la desesti-mación solicitada, y el día de la vista se limitó a someter sin informe la moción de la parte apelada;
Por tanto, visto lo resuelto por esta Corte en Parra Vda. de Sánchez v. Great American Insurance Co., 38 D.P.R. 893, se .declara con lugar la moción de la demandante apelada y en su consecuencia se desestima el recurso de apelación interpuesto.
El Juez Asociado Sr. Córdova Dávila no intervino.